DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 18 recite an electrode configured to deliver an electrical signal to a target site. However claims 17 and 19 recite that the system further comprises an electrode configured to stimulate a hypoglossal nerve. This recitation raises questions such as does the system comprises two separate electrodes or single electrode. 
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.







Claims 16, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al (U.S. Patent Application Publication Number: US 2011/0202119 A1, hereinafter “Ni”-APPLICANT CITED).
Regarding claims 16 and 17 (as best understood), Ni teaches a therapy delivery system (e.g. 10 Fig.1,100 Fig. 2A) for improving sleep apnea (e.g. abstract, [0003],[0033]) comprising: 
an electrode (e.g. 65 Fig.1, 156 Fig. 3A) configured to deliver an electrical signal to a target site that is a nerve that is a branch of the pharyngeal nerve plexus that innervates a palatoglossus muscle, the palatopharyngeus muscle, or both, the target site of the nerve not being a cranial root of an accessory nerve of the patient and further comprising an electrode configured to deliver an electrical signal to a hypoglossal nerve of the patient (e.g. [0033], [0034],[0072],claim1 Ni teaches placing an electrode in electrical communication with the hypoglossal nerve  to treat obstructive sleep apnea and also teaches that the electrode may be placed at a target nerve innervating the palatoglossus); 
a power source in electrical communication with the electrode (e.g. [0065]); and 
a controller (e.g. [0065], IPG 55 powers the circuitry and comprises the internal circuitry to accept and process signals) in electrical communication with the electrode and programmed to direct delivery of an electrical signal by the electrode to the target 
Regarding claims 18 and 19(as best understood), Ni teaches a closed-loop therapy delivery system (e.g. 10 Fig.1, 100 Fig.2A, Fig. 3A) for improving sleep apnea (e.g. abstract, [0003],[0033]) comprising: 
an electrode (e.g. 65 Fig.1, 156 Fig. 3A) configured to deliver a therapy signal to a target site that is a nerve that is a branch of the pharyngeal nerve plexus that innervates a palatoglossus muscle, the palatopharyngeus muscle, or both, the target site of the nerve not being a cranial root of an accessory nerve of the patient and further comprising an electrode configured to deliver an electrical signal to a hypoglossal nerve of the patient(e.g. [0033], [0034],[0072],claim1 Ni teaches placing an electrode in electrical communication with the hypoglossal nerve  to treat obstructive sleep apnea and also teaches that the electrode may be placed at a target nerve innervating the palatoglossus); 
a power source (e.g. [0065]) in electrical communication with the electrode; 

3 a controller (i.e. IPG e.g.  55 Fig.1, 109 Fig.2A. 55 Fig.2A) in electrical communication with the electrode (e.g.  65 Fig.1, 156 Fig.3A) and the sensor (e.g.  60 Fig.1, 154 Fig. 3A ), the controller programmed to direct delivery of the therapy signal to the target site by the electrode based on the sensor signal to improve the sleep apnea (e.g. [0044]) .  (Note:  The term “configured to” in the claims is interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The claims as recited are directed to an apparatus and since Ni teaches all the claimed structural limitations, Ni teaches the invention is capable as being used as claimed).









Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meadows et al (U.S. Patent Application Publication Number: US 2010/0094379 A1, hereinafter “Meadows” -APPLICANT CITED).
Regarding claims 16 and 17(as best understood), Meadows teaches a therapy delivery system for improving sleep apnea (i.e. obstructive sleep apnea e.g. Abstract, [0003]-[0009]) comprising: 

a power source (e.g. [0058] i.e. the control system includes a battery, either primary or rechargeable, for powering the apparatus) in electrical communication with the electrode; 
a controller (i.e. IPG [0129]-[0132])  in electrical communication with the electrode and programmed to direct delivery of an electrical signal by the electrode to the target site to improve the sleep apnea.  
 (Note:  The term “configured to” in the claims is interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The claims as recited are directed to an apparatus and since Meadows teaches all the claimed structural limitations of the open loop system as claimed in claims 16 and 17, Meadows teaches the invention is capable as being used as claimed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knudson et al (U.S. Patent Application Publication Number: US 2005/00267547 A1, hereinafter “Knudson”-APPLICANT CITED) teaches a system and method of treating sleep apnea using a controller and a sensor and an electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792